289 So. 2d 41 (1974)
Hershel HUDSON, Appellant,
v.
John G. FATOLITIS, Appellee.
No. 73-135.
District Court of Appeal of Florida, Second District.
January 25, 1974.
Rehearing Denied February 21, 1974.
Phillips, McFarland, Gould & Korones, Clearwater, for appellant.
Harold S. Wilson, Clearwater, for appellee.
MANN, Chief Judge.
Neither Miller v. West Palm Beach Atlantic National Bank, 1940, 142 Fla. 22, 194 So. 230, nor Weeks v. Weeks, 1940, 143 Fla. 686, 197 So. 393, is dispositive of the present case on motion for summary judgment. We hold the summary judgment, in which the trial judge found that Brenda Hudson had power to convey title to certain personal property at the time she did so, to have been prematurely entered. There remains a genuine question of fact whether the property settlement by which Hudson transferred this property to his wife on August 24, 1971 was abrogated by the later reconciliation or otherwise by later agreement, a claim made by the wife herself in an affidavit.
Reversed and remanded.
HOBSON and McNULTY, JJ., concur.